Citation Nr: 9901285	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  98-11 119	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to September 
1969.  His awards and decorations include a Combat Action 
Ribbon.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the, Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The record discloses that the veteran filed his original 
claim for service connection for PTSD in June 1992.  In 
December 1992, the RO granted service connection for the 
claimed disability, and assigned a 50 percent disability 
rating.  The veteran has unsuccessfully sought an increased 
rating on three occasions.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.  

2.  The veterans service connected PTSD has caused 
occupational and social impairment with deficiencies in work, 
family relations, judgment, thinking and mood due to near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; as 
well as difficulty adapting to stressful circumstances.


CONCLUSION OF LAW

The requirements for a rating of 70 percent for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §  4.130, 
Diagnostic Codes 9411 and 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June of 1992, the veteran was reportedly treated for 
alcoholism and PTSD, but did not find the program helpful.  
The Board notes that there are no records for this treatment 
in the claims file.

In July 1992 the veteran was hospitalized at the Department 
of Veterans Affairs Medical Center (VAMC) in San Francisco, 
California for treatment for alcohol dependence.  The 
examiner noted a history of treatment for psychiatric 
disorders including depression and substance abuse.  The 
relevant discharge diagnoses were as follows: Axis I - 
Alcohol dependence; major depression; PTSD; Axis IV - 
Moderate; Axis V - Fair.

In August 1992 the veteran was hospitalized at a VA facility 
after attempting suicide by ingesting a large amount of 
prescription medicine.  He was treated medically and 
transferred to the psychiatric unit at VAMC Reno.  The 
attending psychiatrist noted that the veteran had given 
different versions of his motivation for taking the overdose 
and therefore he suspected that the veteran did not intend to 
kill himself.  He also noted a history of suicidal gestures.

At that time his current complaints were depression as 
feelings of sadness guilt and hopelessness which may last 
hours or weeks.  He experienced insomnia, indecisiveness and 
recurrent thoughts of suicide.  He denied hallucinations or 
delusions.  When he wasnt working he would experience 
anxiousness, restlessness and twitching.

The examiner found no immediate organic etiology identifiable 
for the veterans suicide attempt and depression.  He noted 
that much of the veteran's depression seems to arise from 
guilt feelings he has because he was alive while many of his 
comrades were dead.  The examiner found this guilt 
exacerbated through the veterans ruminating on the enjoyment 
he felt during the bloody search-and-destroy missions.  
The examiner opined that the veteran appears to suffer from 
almost classic PTSD.  The examiner offered the following 
(relevant) provisional diagnoses: Axis I - PTSD Alcohol 
Dependence; R/O major depression; Axis IV - Severe (Vietnam 
experience, unemployment); Axis V - Highest GAF last year: 
60; Current GAF 50.  The discharge summary offered similar 
diagnoses Axis I - PTSD by history; Alcohol Dependence, 
chronic, adjustment disorder with depressed mood; Axis IV - 
Severity of psychosocial stressors, three, moderate; Axis V - 
Global assessment of functioning: 35 percent.

Dr. F.M.I., private physician, saw the veteran later in 
August 1992, at the request of the RO. The veteran reported 
persistent suicidal thoughts since being in Vietnam.  During 
this examination the veteran reported thoughts about Vietnam 
every 2 to 3 days and nightmares every 2 to 3 nights.  Smells 
particularly reminded him of Vietnam and gave him a queasy 
stomach.  During waking hours he sometimes felt as though he 
were in Vietnam.  These periods lasted a minute or less.  He 
had a marked startle response.  Sounds like gunfire caused 
him to hit the ground.  Helicopter noises reminded him of 
Medivac or death and he harbored a hatred for Vietnamese 
people.  He also reported always waking around 2:00 A.M., 
that he was quick to anger and may break things, had trouble 
concentrating on reading, and would patrol his apartment 
if he heard anything at night.  He has had auditory 
hallucinations on two occasions and he had crying spells 
while in the hospital.

Based on the above, Dr. F.M.I. provided the following 
diagnoses: Axis I - 1. PTSD chronic and severe with elements 
of depression; 2. Alcohol Dependence, with fair remission;  
Axis IV - Stressors in Vietnam  catastrophic; currently 
moderate with financial problems; Axis V - Highest 
functioning in past year- estimated no more than 60; 
currently 50.  

In August of 1994 the veteran underwent a review examination 
from Dr. F.M.I. at the request of the RO.  He found that the 
veteran met the full spectrum of PTSD with intrusive 
recollections and extreme avoidance and arousal, and that his 
symptoms appeared to be reaching psychotic proportions.

The 1995 treatment records indicate that the veteran had 
several contacts with the mental hygiene clinic at VAMC Reno 
from late January through September 1995.  In January 1995 
the veteran was examined when he entered an Alcohol 
Dependence Treatment Program (ADTP) by the director of the 
program, Dr. R.R.F.  The examiner referred the veteran to an 
alcohol dependence treatment program and recommended an 
extensive psychiatric evaluation for pharmacotherapy.  

In December 1995 the veteran was examined at VAMC Reno for an 
increased rating.  After recounting his history, the examiner 
made the following relevant diagnoses: Axis I - 1) Post-
traumatic stress disorder; 2) Substance abuse, alcohol, 
continuous; 3) Substance abuse, marijuana and stimulants, in 
reported remission; Axis II - Antisocial personality 
disorder; Axis IV - 1) Problem with acculturation to primary 
support group; 2) Problem with legal/justice system: crime 
and pending adjudication; Axis V - GAF 65.

In October 1997 the veteran applied for an increased rating 
for his service-connected PTSD.  In March 1998 the veteran 
underwent an examination for rating purposes.  After 
recounting the veterans history the examiner gave the 
following relevant axes of a multiaxial diagnosis:  

Axis I	Posttraumatic stress disorder which has been 
chronic and severe with periodic acute 
exacerbations.  He does have a history of psychosis 
that when talking with him it seems more to be his 
conscience and I feel that the paranoia is more 
likely associated with his post-traumatic stress 
disorder.  He has obvious symptoms of dysthymia.  
This may periodically be exacerbated into 
depression.  History of alcohol dependence with 
continued alcohol abuse at this time.  Adjustment 
disorder with panic symptoms secondary to PTSD.

Axis IV	Psychosocial stressors: he has minimal social 
supports, except his significant other.  He has 
concerns over financial stability.

Axis V	Global Assessment of Functioning would be a 40.  
He does have a major impairment in his ability to 
maintain family relations, as well as understand 
how his thinking is perceived regarding his reality 
testing and his paranoia when placed in unfamiliar 
or any stressful situation.
The examiner also remarked that the veteran seemed to be 
deteriorating in his ability to maintain social relationships 
and if not for his significant other, who has been with him 
for a number of years, he would likely be totally 
incapacitated and probably institutionalized.  It was felt 
that his reality testing problems were based upon his 
inability to deal with society in general, inability to deal 
with stress, criticism, or fear of stress or criticism, and 
that his hypervigilance had caused him to almost totally 
withdraw from social settings. It was felt that added stress 
of even minimal socialization would likely cause a severe 
disruption and exacerbation of his feeling of depression and 
panic attacks.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Pursuant to the Ratings Schedule a 50 percent disability 
rating for PTSD requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

A 70 percent evaluation requires deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130 (1998).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.
A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.


Analysis

Initially, the Board notes that the veterans increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In this case, the Board notes that competent medical evidence 
provides adequate bases for concluding that the veteran has 
satisfied the criteria necessary for an increased rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Boards review of the medical records indicates that the 
veteran has been repeatedly diagnosed as depressed and 
subject to panic attacks.  Since 1992 his GAF scores have 
fluctuated in a range of 35 to 65.  His most recent exam 
assigned a GAF score of 40 which indicates some impairment 
in reality testing or communicationsor major impairment in 
several areas, such as work or school, family relations, 
judgment thinking , or mood. (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV, 
46-47 (1994).  These criteria are consistent with the 
comments and diagnoses of many of the examiners.
At the 1998 compensation and pension exam Dr. V.B. noted that 
the veteran was deteriorating in his ability to maintain 
social relationships and opined that the veteran would be 
institutionalized were it not for the presence and support of 
his significant other.  He also commented that ADTP or PTSD 
counseling would be problematic in this veterans case, in 
fact he predicted that the social contact would exacerbate 
the veteran's condition.  

The Board notes that pharmacological treatment has been 
unsuccessful in this case and that despite substantial 
contact with health care professionals since 1992, the 
veteran's condition has worsened.  The veterans history of 
psychosis was noted, but the examiner felt that his paranoia 
was likely associated with PTSD.  The criteria for a 70 
percent rating are at least nearly approximated.  

In light of the above, the Board finds that the veteran has 
met the criteria for a disability rating of 70 percent for 
post-traumatic stress disorder.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  However, the veteran does not 
exhibit or closely approximate total social and industrial 
impairment due to PTSD and the criteria for a 100 percent 
scheduler rating are not met.  


ORDER

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder is granted. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
